Citation Nr: 1451864	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity.

2.  Entitlement to service connection for radiculopathy of the left lower extremity.

3.  Entitlement to service connection for right carpal tunnel syndrome.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 and from January 1991 to June 1991.  The Veteran had service in Southwest Asia from February 1991 to April 1991; he also had additional service in a Reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; however, records indicate that the Veteran has been diagnosed with an acquired psychiatric disorder, other than PTSD.  As such, the Board characterized the issue on appeal as indicated.  

In May 2014, the Board remanded the case for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Virtual VA claims file and the Veterans Benefits Management System has been reviewed; other than the hearing transcript, documents therein are duplicative of those in the paper claims file.  

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's neck disability, right shoulder disability, and depression claims as applications to reopen previously-denied claims for service connection requiring the submission of new and material evidence under 38 U.S.C.A. § 5108 (West 2002).  However, although the RO adjudicated and denied these claims on prior occasions, these determinations did not become final with regard to these issues due to the the VA's receipt of new and material pertinent to the issues within the appeal periods of the February 2002 and December 2002 rating decisions.  

The issues of entitlement to service connection for radiculopathy of the lower extremities, right carpal tunnel syndrome, ulnar neuropathy, a right shoulder disorder, a cervical spine disorder, and an acquired psychiatric disorder other than PTSD, as well as the claim of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Obstructive sleep apnea was not manifest during service and is not attributable to service.

2.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in February 2008.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  No examination or nexus opinion is required regarding the claim for service connection of obstructive sleep apnea, as the weight of the evidence demonstrates that there is no current diagnosis of any such disorder and no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to that claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Veteran was afforded a VA examination responsive to the claim for service connection of PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's August 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2013) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Obstructive Sleep Apnea 

The Veteran claims that he has obstructive sleep apnea due to his second period of active service.  Nonetheless, the Veteran's claim must be denied because there is no credible evidence of obstructive sleep.   

The Board acknowledges that the Veteran had overseas Gulf War service, and that he has alleged that his obstructive sleep apnea is related to his second period of service.  However, the service treatment records indicate that the Veteran denied experiencing difficulty sleeping at his June 1991 separation examination, and that the Veteran did not make any related complaints during his active service.  In short, the evidence does not show pathology of obstructive sleep apnea during service.

The Board finds that the weight of the evidence reflects that the Veteran does not currently have obstructive sleep.  Other than complaints of impaired sleep related to his depression, as shown in VA treatment records and at his June 2005 VA examination, there is no probative evidence of a obstructive sleep apnea; none of the Veteran's VA and private treatment records or the VA examination reports show that the Veteran has obstructive sleep apnea.   In short, other than his claim, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no proof of disability, it necessarily follows the he does not have an undiagnosed illness.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay statements asserting that the Veteran has obstructive sleep apnea, related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of obstructive sleep apnea.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

As the preponderance of the evidence establishes that the Veteran does not obstructive sleep apnea, there is no doubt to be resolved.  Service connection is not warranted.  

PTSD

The Board notes that the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was a cargo specialist.  Service personnel records indicate that the Veteran had service in Southwest Asia from February 1991 to April 1991.  Nonetheless, the evidence does not suggest and the Veteran does not allege that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Service treatment records show that the Veteran reported experiencing depression or excessive worry and nervous trouble at separation.  His 1991 separation examination report indicates that his psychiatric evaluation was normal.

Private treatment records from A. L. S., M.D., dated 2003 through 2007, show that the Veteran complained of hopelessness, loss of interest, and being in a bad mood.  

VA treatment records indicate that the Veteran was treated for depression beginning in 2003.  

The Veteran was provided with a VA psychiatric examination in June 2005.  Following a review of the Veteran's symptoms, as well as a clinical of the evidence of record and a mental status examination, the VA examiner found that the Veteran met the DSM-IV diagnostic criteria for a diagnosis of depressive disorder, and that no other mental disorder was found on examination.  

Statements submitted by the Veteran in February 2008 and June 2008 indicate that his stressor events included being subject to continual bombardment, sirens, and cadavers while serving in Saudi Arabia and Kuwait with the 390th Transportation Unit.  

In response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

Significantly, the Veteran did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  In March 2009, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the Veteran were insufficient to send to JSRRC and the National Archives and Records Administration (NARA), or to permit a meaningful search of Marine Corps records.  The Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD. 

To the extent that the Veteran states he was told he had PTSD, the Veteran is competent to report that which he has been told by a physician.  However, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the Veteran's does not meet the diagnostic criteria for PTSD.   The VA examiner's June 2005 opinion is entitled to substantial probative weight, in light of the absence of such a diagnosis anywhere in the Veteran's mental health treatment records; the VA examiner's reasoned conclusions are consistent with the actual factual record.  There is no credible evidence of PTSD.  As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for PTSD is denied.


REMAND

In this case, the Veteran has not been provided with VA examinations related to his claims for service connection of radiculopathy of the lower extremities, right carpal tunnel syndrome, ulnar neuropathy, a right shoulder disorder, a cervical spine disorder, and an acquired psychiatric disorder.  In this regard, the Board notes that the Veteran had service in Southwest Asia during the Gulf War, but has only alleged that these disorders are due to his second period of service.  Nonetheless, the Veteran has been diagnosed with major depressive disorder, idiopathic polyneuropathy, and degenerative disc disease of the cervical spine by Drs. H-L and M, and these physicians related these disorders to his military service.  However, the Board notes that Drs. H-L and M did not provide any rationale for their opinions.  Moreover, May 2005 and June 2005 VA examination reports show that the Veteran related his complaints to his active duty in 1991, and that diagnoses of bilateral trapezius myositis, right focal median nerve neuropathy at the wrist, depressive disorder, cervical strain, and multilevel discogenic disease at the cervical and lumbar areas, but no etiology opinion was provided.

As such, opinions as to whether the Veteran's current radiculopathy of the lower extremities, right carpal tunnel syndrome, ulnar neuropathy, a right shoulder disorder, a cervical spine disorder, and an acquired psychiatric disorder other than PSTD are related to service would be helpful in adjudication of these claims.

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding his claims for service connection of radiculopathy of the lower extremities, right carpal tunnel syndrome, ulnar neuropathy, a right shoulder disorder, a cervical spine disorder, and an acquired psychiatric disorder, other than PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Given that the Veteran has filed claims for service connection service connection of radiculopathy of the lower extremities, right carpal tunnel syndrome, ulnar neuropathy, a right shoulder disorder, a cervical spine disorder, and an acquired psychiatric disorder, as discussed above, the Board finds that a decision on the TDIU issue must be deferred to allow the RO the opportunity to adjudicate these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records identified by the Veteran since October 2010.

2.  Schedule the Veteran for a VA neurological examination to determine whether the Veteran's neuropathy of the lower extremities, right carpal tunnel syndrome, and ulnar neuropathy are related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any neurologic disorder is related to any in-service event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's right shoulder disorder is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any right shoulder disorder is related to any in-service event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

4.  Schedule the Veteran for a VA spine examination to determine whether the Veteran's cervical spine disorder is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any cervical spine disorder is related to any in-service event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's acquired psychiatric disorder, other than PTSD, is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any acquired psychiatric disorder, other than PTSD, is related to any in-service event.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

6.  If the benefit sought on appeal is not granted the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


